           Case 1:19-cr-00131-PAE Document 675 Filed 01/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :     19-CR-131 (PAE)
                                                                       :
JUSTIN RIVERA, and,                                                    :         ORDER
DWAYNE ANTHONY CONLEY                                                  :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

PAUL A. ENGELMAYER, District Judge:

        The Court has received applications for release on conditions of bail from both defendant

Justin Rivera and defendant Dwayne Anthony Conley, who are scheduled to commence trial on

June 1, 2021. Because Rivera came into federal custody on a writ from state custody and

because Conley consented to pretrial detention, the District’s Pretrial Services Office to date has

not prepared a pretrial services report for either defendant. The Court would benefit from such

reports, and asks that such be furnished to the Court and counsel by Monday, February 1,

2021. The Court does not invite submissions from counsel in response to these reports, but will

do so if the Court determines that a response is warranted. The Court directs the Government

forthwith to furnish Pretrial Services with a copy of this order.


        SO ORDERED.


Dated: January 25, 2021
                                                                PaJA.�
                                                          __________________________________
                                                                PAUL A. ENGELMAYER
       New York, New York                                       United States District Judge
